Citation Nr: 0336299	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-03 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and an Acquaintance


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.  

In April 2001, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is in the claims file.  In September 2001, this 
appeal was remanded by the Board to the RO for additional 
development.  The case is now ready for appellate 
disposition.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
currently has malaria as an active disease, or manifests 
malarial parasites in blood smears, and there is no evidence 
of residual damage to the liver or spleen.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including § 
4.88b, Diagnostic Code 6304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected malaria should be assigned a compensable 
disability rating.  

As noted in the Introduction to this decision, this matter 
was remanded by the Board in September 2001, for additional 
development.  The Board is satisfied that the development 
requested in that remand was completed.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found, in part, at 38 C.F.R. § 3.159.  The United States 
Court of Appeals for Veterans Claims has interpreted the VCAA 
to require VA to inform a claimant of what type of evidence 
is needed to substantiate his claim on appeal, including what 
evidence he should provide and what evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit or court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, and prior to the expiration of the 
one-year time period set forth in 38 U.S.C.A. § 5103(b)(1).  
As authority for its decision, the Federal Circuit cited to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV decision), in which the 
court addressed a challenge to a regulation that governed the 
Board's authority to provide VCAA notice, and which provided 
the appellant with not less than 30 days to respond to the 
notice.  See 38 C.F.R. § 19.9(a)(2)(ii).  In that case, the 
Federal Circuit "determined that the challenged regulation's 
misleading characterization of the law may lead unsuspecting 
claimants to believe that they must provide the requested 
information or evidence within thirty days, even though § 
5103(b)(1) unequivocally provides a claimant one year to 
submit evidence."  DAV, 327 F.3d. at 1348.  

In the present case the RO sent the veteran a letter in 
October 2002 that informed him of the requirements under the 
VCAA, as pertains to his claim on appeal.  The letter 
requested the veteran to send in additional information or 
evidence within 30 days of the date of that letter.  Although 
the foregoing language is inconsistent with the requirements 
of 38 U.S.C.A. § 5103(b)(1), in that it does not expressly 
inform the veteran that he had one year from the date of that 
letter to submit certain information or evidence, see PVA, 
supra, the Board finds that there is no prejudice to the 
veteran in proceeding with this appeal for the following 
reasons.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

First, although the letter requested that the veteran respond 
within 30 days, the RO subsequently sent the veteran two 
letters that provided him additional time in which to submit 
further information or evidence in his appeal.  In May 2003, 
the veteran was sent a supplemental statement of the case 
(SSOC) with a cover letter that informed the veteran that he 
was being provided a period of 60 days to respond and provide 
additional information.  In July 2003, the RO sent the 
veteran a letter notifying him that they were working on his 
appeal for an increased rating for malaria.  The RO informed 
the veteran that they had all the information they needed to 
process his claim, but that if there was additional medical 
evidence he wanted considered in his appeal, he should follow 
the directions in that letter.  The veteran did not respond 
to either the VCAA letter or the above two letters from the 
RO.  Furthermore, over a year has passed since the VCAA 
notice letter was mailed and there is no indication in the 
record that the veteran refrained from submitting information 
or evidence in his appeal following 30 days from the date of 
the VCAA letter.  

In addition to the foregoing, by rating decision dated in 
August 1998, a statement of the case (SOC) issued in February 
1999, and numerous SSOCs in the record, the veteran was 
informed of the laws and regulations governing increased 
rating claims, including the schedular criteria for 
evaluating malaria.  As such, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  Thus, there is no reason to further 
delay this appeal by remanding it back to the agency of 
original jurisdiction to provide the veteran with new VCAA 
notice.  See Soyini v Derwinski, 1 Vet. App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The VCAA also imposes on VA a duty to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  The 
veteran underwent two VA examinations in connection with his 
claim on appeal, and in April 2001, the veteran appeared at a 
hearing before the undersigned Veterans Law Judge.  As is 
clearly documented in the record, attempts have been made to 
secure all relevant records identified by the veteran, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  
38 U.S.C.A. § 5103A.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A review of the record reveals that in a June 1971 rating 
decision, the veteran was awarded service connection for 
malaria, and assigned a 10 percent disability rating from May 
1971, and a noncompensable rating from May 1972.  That 
decision was based on evidence in the veteran's service 
medical records that he was hospitalized in October 1970 with 
a diagnosis of malaria proven by a blood smear.  The 
veteran's separation examination was silent as to any 
residuals of malaria.  

In October 1996, the veteran filed a claim for an increased 
rating for malaria.  That claim was denied in a May 1997 
rating decision based on a lack of medical evidence of 
complaints or treatment for malaria.  The veteran filed a new 
claim for an increased rating in July 1998.  He stated that 
he was experiencing chills twice a week, and that he was 
still being treated for his malaria at the VA medical center 
in Loma Linda.  The RO obtained a copy of treatment records 
for the veteran from Loma Linda, dated from September 1996 to 
July 1998, but found that they were negative for any 
treatment for malaria.  The noncompensable rating was 
continued.  The veteran disagreed with that rating decision, 
and initiated the present appeal.  

The veteran's malaria is currently rated as noncompensable 
under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304, which 
rates malaria, as an active disease, as 100 percent 
disabling.  According to a note to DC 6304, the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate system.

The more recent evidence in this appeal reveals the 
following.  VA outpatient treatment records from the VA 
medical center in Loma Linda are negative for any complaints 
or treatment related to malaria.  The veteran reported having 
a history of malaria in a May 1998 record, but otherwise 
there are no references to malaria in those records.  

In November 1998, the veteran submitted a lay statement from 
an acquaintance, P.R., who states that she observed the 
veteran experience episodes of malaria during the 1990's.  
She described episodes in which the veteran appeared to 
experience delirium and high fever.  

In May 1999, the veteran underwent a VA examination for 
infectious, immune, and nutritional disabilities.  The 
examination report contains a description of his in-service 
malaria.  It was noted that since service discharge, the 
veteran has had bouts of chills and fevers.  The veteran 
reported that he experiences these episodes when his body 
system is down, he is not eating well, or has a cold or other 
viral infection.  He noted that at no time during these 
episodes did he have his blood examined.  The examiner noted 
that there was no history of kidney disease, hepatitis, 
hematemesis, distention of the abdomen, pedal edema, or 
jaundice.  Upon examination, the liver and spleen were not 
palpable.  The examiner commented that the plasmodim vivax 
(malaria) is known to recur for several years.  He asked for 
an infectious disease consultation to determine whether the 
veteran's episodes of fever and chills were due to malaria.  
The diagnosis was a history of vivax and falciparum malaria 
in 1970, with episodes of chills and fever since that time.  
The veteran was instructed to go to a hospital when he 
experienced chills and fever so appropriate blood tests could 
be done to detect the parasites in the blood.  

In June 1999, the veteran underwent an infectious disease 
consult.  The veteran reported that he experienced fevers and 
chills three to four time per year.  The veteran reported 
that if he was healthy, he was fine, but if he was tired, the 
fevers and chills came back.  They usually lasted for one 
night.  The last episode was three months ago.  It was 
recommended that the veteran return during his febrile 
illness, to check malaria smears.  

In April 2001, the veteran testified at a hearing before the 
undersigned.  He reported that one or two times a year he 
experiences occurrences of malaria.  He stated that during 
these "occurrences" he experienced sweating, headaches, and 
chills.  He indicated that it was hard for him to get to VA 
for an active smear because he lived alone in the mountains.  
He acknowledged that "everything seems to stem on this 
catching it when its active."  The veteran stated that his 
condition had worsened over the past five years.  He 
indicated that he was not currently receiving treatment, 
because they had not been able to find an active smear.  At 
the hearing, the veteran submitted a lay statement from his 
fiancée, D.W., who stated that she observed some of the 
veteran's episodes of chills and fever.  

As noted earlier in this decision, in September 2001, the 
Board remanded this appeal to the RO for additional 
development.  That development consisted of obtaining VA 
treatment records from the medical center in Loma Linda from 
1998 to the present, notifying the veteran that it was 
necessary to perform a malaria test while he was symptomatic, 
and providing the veteran with another VA examination for his 
malaria.  A review of the current record reveals that 
outpatient treatment records from Loma Linda were received, 
reflecting treatment from August 1997 to September 2002, and 
the veteran was provided a VA examination in November 2002.  
Thus, the Board is satisfied that the RO complied with the 
Board's instructions in that regard.  Additionally, a copy of 
the Board's remand was sent to the veteran, and provided him 
with notice of the necessity of obtaining a malaria test 
while he was symptomatic.  Moreover, as discussed earlier, 
the veteran made it clear at his hearing that he understood 
the importance of getting tested for malaria with a blood 
smear while he was symptomatic.

The VA outpatient treatment reports from Loma Linda reflect 
that in August 2001, the veteran was seen with complaints of 
headaches, fever, chills, and sweating.  The examiner 
reviewed the 1999 notes that instructed the veteran to return 
to the clinic during his febrile illness.  The veteran was 
offered a blood test that day, but he reportedly did not want 
the blood work done.  In September 2001, the veteran was seen 
with complaints of a continuing headache.  He did not 
currently have a fever, but he reported a fever a few days 
prior.  The assessment was headache, unremitting over the 
past three and a half weeks.  There was a question as to 
whether it was possibly related to malaria.  The examiner re-
emphasized the importance of getting a blood smear done for 
malaria.  In October 2001, the veteran was again asked to 
return for a malarial smear when he was febrile.  VA lab 
records dated in September 2001, indicate that a malarial 
smear showed no malarial forms. 

In November 2001, the veteran underwent a VA examination to 
evaluate his malaria.  The veteran reported that he was 
infected with malaria while in Vietnam in 1969.  He stated 
that he was initially treated for plasmodium vivax, and was 
subsequently hospitalized for two months and treated with an 
anti-malarial drug.  The veteran reported that since that 
time he continued to have episodes of fever, chills, and 
headaches.  He stated that his temperature would reach 101 or 
102 for a couple of hours.  The examiner related that the 
veteran was never able to go check his blood during a febrile 
episode.  She noted that the veteran had blood checked in 
1999 and 2001, but both times the findings were negative.  
She also noted that in September 2001 malarial antibodies 
were checked, which were also negative.  The veteran denied 
any liver disease or nutritional problems.  Physical 
examination revealed a nontender abdomen with nonpalpable 
liver and spleen.  The examiner was unable to appreciate the 
liver span due to hyperinflated lungs.  The examiner 
summarized other laboratory findings not mentioned above, and 
noted that liver function tests were within normal limits in 
September 2001.  The diagnosis was:  "History of malarial 
infection, with episodes of fever and chills 3-4 times a 
year.  Likely, unlikely to be related to plasmodium 
infection."  It was further recommended that the veteran 
check his blood at the time of a febrile episode.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, but finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for malaria.  See 38 C.F.R. § 4.88b, DC 6304.  The 
medical evidence is negative for any findings of malaria as 
an active disease, or any evidence of a relapse of malaria.  
Although the veteran complains of episodes of fever, chills, 
and sweating, which he feels is related to his service-
connected malaria, there is no medical evidence to confirm 
his suspicions.  In fact, in the November 2001 VA examination 
report, the examiner concluded that it was unlikely that the 
veteran's episodes of fever and chills were related to his 
history of malarial infection.  The veteran was notified on 
several occasions that he should try to have a blood smear 
taken during the periods in which he feels symptomatic.  
According to the veteran, it is difficult for him to get to 
VA during these times since he lives alone in a remote area.  
Nevertheless, there was one occasion noted in the VA 
outpatient records (in August 2001), in which the veteran was 
offered an opportunity for a blood test, but he declined it.  
Without any clinical evidence that the veteran is currently 
experiencing malaria as an active disease process, or 
residuals thereof, there is no basis to assign a compensable 
disability rating.

The Board has considered whether the veteran manifested any 
residuals of malaria in the form of liver or spleen damage.  
See 38 C.F.R. § 4.88b, DC 6304.  However, the record is 
negative for any evidence of symptoms associated with the 
liver or spleen.  As noted above, in a May 1999 VA 
examination, the liver and spleen were not palpable.  The 
examiner reported that there was no history of kidney 
disease, hepatitis, hematemesis, distention of the abdomen, 
pedal edema, or jaundice.  In the November 2001 VA 
examination report, the examiner described a nonpalpable 
liver and spleen, and noted that liver function tests were 
within normal limits in September 2001.  The veteran denied 
any liver disease.  In light of the foregoing, the Board 
finds no basis to rate any residuals of malaria in the form 
of liver and spleen damage.  

In short, the Board finds that the currently assigned 
noncompensable rating for malaria is appropriate, and the 
preponderance of the evidence is against a higher rating at 
this time.  In reaching the foregoing determination, the 
Board has considered the clinical manifestations of the 
veteran's malaria, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a compensable rating.  The Board has considered 
the benefit of the doubt rule, but as the evidence in this 
case is not in relative equipoise that rule does not provide 
for a higher rating.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

Finally, the Board has considered whether the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The veteran 
has not specifically alleged, nor does the record reflect, 
that his malaria has adversely affected his employment.  In 
any event, the Board emphasizes that the Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Id.  

In the present case, the Board finds that the effects of the 
veteran's service-connected malaria disability is accurately 
reflected in the currently assigned noncompensable rating.  
In the absence of evidence in the record of frequent periods 
of hospitalization or marked interference with employment, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's residuals of malaria.  
As such, the Board finds no basis to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)). 


ORDER

The claim for entitlement to a compensable rating for malaria 
is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



